IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-55,717-02


                    EX PARTE ARTHER WILLIE CALLICUT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W00-15028-V(B) IN THE 292ND DISTRICT COURT
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty-five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Callicut v. State, No. 05-01-00231-CR (Tex. App.—Dallas Feb. 1, 2002) (not designated for

publication).

        Applicant contends, among other things, that he is actually innocent, trial counsel rendered

ineffective assistance, and the State engaged in misconduct.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                      2

466 U.S. 668 (1984); Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); Brady v.

Maryland, 373 U.S. 83 (1963); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).

In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d
294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The

trial court may order trial counsel to respond to Applicant’s claim of ineffective assistance of

counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law and determine whether (1)

Applicant’s claims are barred by Article 11.07, § 4 of the Code of Criminal Procedure; (2) his claims

are barred by the equitable doctrine of laches;1 and (3) Applicant has established that he is actually

innocent, trial counsel was ineffective, and the State engaged in misconduct. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall


       1
          Before making this determination, the trial court shall give Applicant the opportunity to
respond and explain his delay. See Ex parte Smith, 444 S.W.3d 661, 670 (Tex. Crim. App. 2014)
(“An applicant must be afforded this opportunity—irrespective of whether the State alleges the
delay disadvantages its own position—before a court recommends or concludes that laches
compels the application’s denial”).
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 24, 2016
Do not publish